Order, Supreme Court, *579New York County (Melvin Schweitzer, J.), entered on or about December 10, 2013, which, inter alia, granted plaintiffs’ motion to hold defendants in civil and criminal contempt; order, same court and Justice, entered December 17, 2013, which dismissed defendants’ November 26, 2013 motion; and order, same court and Justice, entered on or about January 14, 2014, which dismissed defendants’ October 21, 2013 motion, unanimously affirmed, with costs.
We see no reason to disturb the court’s findings of contempt and its dismissal of defendants’ motions, which violated a prior injunction requiring court approval for the making of any motion in this action. Defendants’ challenges to the propriety of the injunction were disposed of in a prior appeal (115 AD3d 616 [1st Dept 2014]).
Concur — Mazzarelli, J.E, Acosta, Andrias, Saxe and Clark, JJ.